Citation Nr: 1733177	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-46 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to his service-connected duodenal ulcer.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to his service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case has a somewhat complicated procedural history.  In March 2009, the Veteran initially submitted a statement saying he was being treated for a heart condition which he suggested might also be service-related.  The statement was interpreted by the RO as a service connection claim.  In April 2014, the Board denied the heart condition claim, finding that the evidence did not show the Veteran had been diagnosed with a chronic heart disability at any time during the course of the appeal.  The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In a November 2014 Order, the Court granted a Joint Motion for Remand, vacating the April 2014 Board decision, and remanding the matter for readjudication consistent with the motion.  The Joint Motion stated that the Veteran's record contained evidence related to his treatment for stroke, and "[g]iven that a heart condition and a stroke can both be classified as cardiovascular events," the Board therefore should have considered this evidence in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and also should have discussed whether the Veteran's stroke "could be considered to be within the limits of his heart condition claim." 

In a January 2015 remand, the Board determined that the issue of the Veteran's medical treatment for a stroke was "part-and-parcel" of the Veteran's initial service connection claim for a heart disability.  The Veteran was afforded a VA examination to determine whether any diagnosed heart disorder was either directly due to active duty service or secondary to his service-connected duodenal ulcer.

In January 2016, the Board remanded the Veteran's heart claim again in order to obtain an addendum VA opinion that considered medical research articles which suggested there was a link between a bacterium that caused ulcers and incidence of strokes.  

In a March 2017 remand, the Board noted that the Veteran had been diagnosed with supraventricular tachycardia and an occipital lobe infarct and reasoned that since these were two different disabilities, the Veteran's initial service connection claim for a heart condition should be separated into two issues.  The claims were remanded yet again because the addendum VA opinions submitted in March 2016 and September 2016 did not consider the medical treatises and research provided by the Veteran which suggested there was a link between a bacterium that caused ulcers and the incidence of strokes. 

For the reasons discussed below, and especially in light of the fact that the Veteran's initial service connection claim has been expanded during the course of this appeal, a remand is needed to afford the Veteran new VA examinations with opinions in order to ensure there is a complete record upon which to decide his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in his November 2010 VA Form 9 that he believes his heart condition - a claim which has now been expanded to also include a stroke - is secondary to his service-connected duodenal ulcer.  He also stated that he has been dealing with this medical condition for the last 41 years, which would place the onset of his symptoms during his active duty military service.  In a November 2015 letter, the Veteran's spouse stated that his heart problems started sometime in 1971, which would be within a year of separation from active service.  She reported witnessing the Veteran's problems with his heart flutter, rapid heartbeat and hypertension since that time.

In September 2015, the Veteran underwent VA examinations for his claimed conditions.  With respect to his heart condition, he was diagnosed with supraventricular arrhythmia.  With respect to his stroke, the VA examiner noted diagnoses of "vascular diseases," as well as "thrombosis, TIA (transient ischemic attack) or cerebral infarction."  The examination report also noted findings from the medical record suggesting the Veteran was experiencing vision problems as a residual of his stroke.  The VA examiner stated that the Veteran's stroke and atrioventricular node reentry tachyarrhythmia were not caused by the military, and they were not diagnosed within one year of separation.  However, the only support the examiner provided for this conclusory opinion was that the heart condition was not diagnosed in the military.  No supportive rationale was provided with respect to the etiology of the Veteran's stroke diagnosis.  Further, while these issues have been remanded on multiple occasions to obtain addendum opinions concerning the secondary service connection theory of entitlement, there has been no attempt to obtain clarification on the conclusory opinions offered with regard to the direct theory of entitlement. 

On remand, the Veteran should be afforded VA examinations by different examiners, preferably a cardiologist and a vascular neurologist, in order to delineate all diagnoses related to his heart conditions and stroke residuals.  Further, opinions should be provided on whether any diagnosed condition had its onset or was related to active duty service, or in the alternative, whether any diagnosed condition was caused or aggravated by the Veteran's service-connected duodenal ulcer.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination with a different examiner, preferably a cardiologist, to determine the nature and likely etiology regarding his heart condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of heart problems.

(b)  The examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed heart disability had its onset in service or is otherwise related to active duty service.  The examiner should specifically address lay statements made by both the Veteran and his wife that he has experienced issues with high blood pressure, heart flutter, and palpitations since either active duty service or within one year of discharge from service.

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed heart disability was caused by his service-connected duodenal ulcer or the medication with which it is treated? 

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed heart disability was aggravated by his service-connected duodenal ulcer or the medication with which it is treated? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is asked to specifically address the medical and lay evidence submitted by the Veteran, including medical research articles that suggest a link between ulcers and tachycardia.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination with a different examiner, preferably a neurologist, to determine the nature and likely etiology regarding any residuals of a stroke.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's history of suffering an occipital lobe infarct.

(b)  The examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed residual of a stroke had its onset in service or is otherwise related to active duty service.  

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed residual of a stroke was caused by his service-connected duodenal ulcer or the medication with which it is treated? 

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed residual of a stroke was aggravated by his service-connected duodenal ulcer or the medication with which it is treated? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is asked to specifically address the medical and lay evidence submitted by the Veteran, including medical research articles that suggest a link between ulcers and strokes.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




